Exhibit 10.1

 

CONFIDENTIAL

 

SEPARATION AGREEMENT

 

Agreement dated as of May 22, 2013, between Streamline Health Solutions, Inc., a
Delaware corporation, and Streamline Health, Inc., an Ohio corporation
(collectively, the “Company”), on the one hand, and Stephen H. Murdock
(“Employee”), on the other hand.

 

WHEREAS, Employee is currently employed as Senior Vice President, Chief
Financial Officer and Secretary for the Company;

 

WHEREAS, Employee has at the request of the Company tendered his resignation to
the Company, and the Company has accepted such resignation, effective the Date
of Termination (as defined in Section 1 below); and

 

WHEREAS, the Company and Employee desire to set forth herein their mutual
agreement with respect to the matters addressed herein, including matters
pertaining to Employee’s cessation of his employment and positions with the
Company and Employee’s release of claims, all upon the terms set forth herein.

 

NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein, the adequacy and sufficiency of which are hereby acknowledged, the
Company and Employee hereby agree as follows:

 

1.                                      Termination of Employment.  As of
May 22, 2013 (the “Date of Termination”), Employee will cease to be an officer,
director or employee of the Company, its subsidiaries, divisions, and current
affiliated entities.

 

2.                                      Payment of Accrued Amounts; Accrued
Benefits; Equity Awards.

 

(a)                                 The Company will on the next regular payroll
date following the Date of Termination pay to Employee all amounts due to
Employee for earned salary and paid time off through the Date of Termination. 
In addition, not later than 30 calendar days after the Date of Termination, the
Company will reimburse the Employee in accordance with the Company’s policies
and procedures for all proper expenses incurred by the Employee in the
performance of his duties through the Date of Termination.

 

(b)                                 Employee’s rights to receive benefits
accrued or payable under the Company’s employee benefit plans will, except as
otherwise provided in Section 3 hereof, be governed by the terms of such plans.

 

3.                                      Post-Termination Benefits.

 

(a)                                 Severance Benefit.  The Company will, not
later than July 1, 2013 pay Employee the sum of $137,500.

 

(b)                                 Stock options held by Employee as of the
Date of Termination (as set forth in Schedule 1 hereto), which have not vested
will continue to vest through June 30, 2013 (provided that on the date of
vesting, the Consulting Agreement dated as of May 23, 2013 (the

 

1

--------------------------------------------------------------------------------


 

“Consulting Agreement”), between Streamline Health Solutions, Inc., and Employee
remains in full force and effect) and, along with previously vested stock
options, will remain exercisable in accordance with the terms of the 2005
Incentive Compensation Plan, as amended (“the Plan”).  It is the intention of
the parties that Employee’s “service” with the Company for purposes of the Plan
extend, unbroken, through June 30, 2013 (provided as aforesaid), and that
relevant Award Agreements (as defined by the Plan) be deemed to be modified
accordingly.

 

(c)                                  Provided that Employee timely elects to
receive continued coverage under the Company’s group medical and dental
insurance plans pursuant to the Consolidated Omnibus Budget Reconciliation Act
of 1986, as amended (“COBRA”), for the period beginning on the Date of
Termination and ending on the earlier of November 30, 2013, or the first of the
month immediately following the Company’s receipt of notice from Employee
terminating such coverage, Employee (and any qualified dependents) will be
entitled to coverage under such plans (as may be amended during the period of
coverage) in which Employee was participating immediately prior to the Date of
Termination.  The cost of the premiums for such coverage will be borne by the
Company, except that Employee will reimburse the Company for Employee’s portion
(currently $185.48/month in aggregate) of the premiums becoming due each month
with respect to such coverage.  Employee’s portion of such premiums (currently
$1,112.88 in the aggregate) will be withheld from Employee’s severance benefit
payable in accordance with Section 3(a) above.  The period during which Employee
is being provided with health insurance under this Agreement in part at the
Company’s expense will be credited against Employee’s period of COBRA coverage,
if any.

 

(d)                                 Compliance with Agreement.  Notwithstanding
anything herein to the contrary, if Employee breaches any obligations on his
part to be observed or performed under this Agreement and does not cure such
breach (if curable) within 30 calendar days after receipt of written notice from
the Company describing such breach, Employee will forfeit any and all rights to
the post-termination payment and other benefits to be made or provided pursuant
to subsections (a), (b) and (c) above.

 

4.                                      Federal and State Withholding.  The
Company will deduct from any compensation payable by the Company to Employee the
amount of all taxes required to be withheld under applicable law with respect to
such payments.  For purposes of determining all applicable tax withholdings, any
compensation recognized by Employee upon the exercise of Employee’s stock
options in accordance with the terms of the Plan and the amounts to be paid to
Employee pursuant to Section 3(a) above will be treated as wages subject to all
applicable withholding requirements.

 

5.                                      Return of Company Property.  Promptly
following the Termination Date (but in no event later than ten business days
following said date or the effective date of termination of the Consulting
Agreement, if later), Employee will return to the Company all property of the
Company in Employee’s possession or under Employee’s control, including, but not
limited to, any office, computing or communications equipment.

 

6.                                      Release of Claims.

 

(a)                                 Employee, on behalf of himself and anyone
claiming through him, including, but not limited to, his past, present and
future spouses, family members, relatives,

 

2

--------------------------------------------------------------------------------


 

agents, attorneys, representatives, heirs, executors and administrators, and the
predecessors, successors and assigns of each of them, hereby releases and agrees
not to sue the Company, its divisions, subsidiaries, affiliates, or other
related entities (whether or not such entities are wholly owned) or the owners,
officers, directors, agents, attorneys or representatives thereof, or the
predecessors, successors or assigns of each of them (hereinafter jointly
referred to as the “Company Released Parties”), with respect to any and all
known or unknown claims which Employee now has, has ever had, or may in the
future have, against any of the Company Released Parties for or related in any
way to anything occurring from the beginning of time up to and including the
Date of Termination, including, without limiting the generality of the
foregoing, any and all claims which in any way result from, arise out of, or
relate to, Employee’s employment by any of the Company Released Parties or the
termination of such employment, including, but not limited to, any and all
claims for severance or termination payments under any agreement between
Employee and any of the Company Released Parties, including the Employment
Agreement (as defined in Section 9 below), or any program or arrangement of any
of the Company Released Parties or any claims that could have been asserted by
Employee or on his behalf against any of the Company Released Parties in any
federal, state or local court, commission, department or agency under any fair
employment, contract or tort law, or any other federal, state or local law,
regulation or ordinance (as in effect or amended from time to time), including,
without limitation, the Age Discrimination in Employment Act, Title VII of the
Civil Rights Act of 1964, the Employee Retirement Income Security Act of 1974,
the Americans with Disabilities Act, the Family and Medical Leave Act, or under
any compensation, bonus, severance, retirement or other benefit plan; provided,
however, that nothing contained in this Section 7 will apply to, or release the
Company from (i) any obligation contained in this Agreement, or (ii) any
obligation which the Company may have to provide benefits to Employee under any
plans or programs of the Company which continue to be applicable to Employee,
except as otherwise expressly provided in this Agreement.  Employee expressly
represents and warrants that he has not filed or had filed on his behalf any
claim against any of the Company Released Parties, and has not transferred or
assigned any rights or causes of action that he might have against any of the
Company Released Parties.

 

(b)                                 Employee acknowledges that:

 

(i)                                     he has been advised by the Company, and
has had the opportunity and time, to consult with his own legal counsel
concerning the provisions of and whether or not to sign this Agreement;

 

(ii)                                  he has been given adequate time within
which to consider this Agreement and determine whether to accept and sign this
Agreement; and

 

(iii)                               he has seven calendar days following his
acceptance and signing of this Agreement to revoke this Agreement by delivering
notice of revocation to the Company.

 

7.                                      Authority.  Employee expressly
represents and warrants that Employee is the sole owner of the actual and
alleged claims, demands, rights, causes of action and other matters that are
released herein; that the same have not been transferred or assigned or caused
to be transferred or assigned to any other person, firm, corporation or other
legal entity; and that

 

3

--------------------------------------------------------------------------------


 

Employee has the full right and power to grant, execute and deliver the general
release, undertakings and agreements contained herein.

 

8.                                      Non-Admissions.  Nothing in this
Agreement is intended to or will be construed as an admission by the Company or
any of the other Company Released Parties that any of them violated any law,
interfered with any right, breached any obligation or otherwise engaged in any
improper or illegal conduct.  The Company and the other Company Released Parties
expressly deny any such illegal or wrongful conduct.

 

9.                                      Confidentiality and Noncompetition. 
Employee agrees, on behalf of himself and his affiliates, that he and his
affiliates will as part of the consideration for the emoluments extended to
Employee pursuant to Section 3 above remain subject to and bound by the
restrictive covenants and acknowledgements included in the Employment Agreement
dated as of April 22, 2011 (the “Employment Agreement”), between the Company and
Employee, including, without limitation, the covenants and acknowledgements
included in Sections 7 and 9 of said agreement (collectively, the “Restrictive
Covenants”).

 

10.                               Nondisparagement.  Employee will not, nor will
he cause or assist any other person to, make any statement to a third party or
take any action which is intended to or would reasonably have the effect of
disparaging or harming the Company or the business reputation of the Company;
provided, however, that this provision will not preclude such truthful
disclosure or testimony as may be required by a court of law, by any
governmental agency having supervisory authority over the business of the
Company or by any administrative or legislative body (including a committee
thereof) with apparent jurisdiction to order him to make such disclosure or
provide such testimony.

 

11.                               Notices.  All notices and other communications
required or permitted hereunder will be in writing and will be deemed given when
(a) delivered personally or by overnight courier to the following address of the
other party hereto (or such other address for such party as may be specified by
notice given pursuant to this Section) or (b) sent by facsimile to the following
facsimile number of the other parties hereto (or such other facsimile number for
such parties as will be specified by notice given pursuant to this Section),
with the confirmatory copy delivered by overnight courier to the address of such
party pursuant to this Section:

 

If to the Company, to:

 

Streamline Health Solutions, Inc.

1230 Peachtree Street NE, Suite 1000

Atlanta, Georgia  30309

Attn:  Chief Executive Officer

Facsimile:  (404) 446-0059

 

4

--------------------------------------------------------------------------------


 

If to Employee, to:

 

Stephen H. Murdock
At the most recent address on file with the Company, currently:

40 Cloister Cove

Newnan, Georgia  30265

Facsimile:  To be provided

 

12.                               Severability.  Whenever possible, each
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be invalid, illegal or unenforceable in any respect under applicable
law or rule in any jurisdiction, such invalidity, illegality or unenforceability
will not affect the validity, legality or enforceability of any other provision
of this Agreement or the validity, legality or enforceability of such provision
in any other jurisdiction, but this Agreement will be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provision had never been contained herein.

 

13.                               Entire Agreement.  This Agreement will
constitute the entire agreement and understanding between the parties with
respect to the subject matter hereof and supersedes and preempts any prior
understandings, agreements or representations by or between the parties, written
or oral, which may have related in any manner to the subject matter hereof;
provided, however, that, notwithstanding the foregoing, this Agreement will not
supersede or preempt the Consulting Agreement or the Restrictive Covenants. 
Employee acknowledges that the Company has not made any representations
regarding the tax consequences of payments under this Agreement and that
Employee has had the opportunity to consult Employee’s tax advisor, if any.

 

14.                               Successors and Assigns.  This Agreement will
be enforceable by Employee and Employee’s heirs, executors, administrators and
legal representatives, and by the Company and its successors and assigns. 
Employee may not assign this Agreement, and any such assignment will be null and
void.

 

15.                               Governing Law.  This Agreement will be
governed by and construed and enforced in accordance with the internal laws of
the State of Georgia without regard to principles of conflict of laws.

 

16.                               Amendment and Waiver.  The provisions of this
Agreement may be amended or waived only by the written agreement of the Company
and Employee, and no course of conduct or failure or delay in enforcing the
provisions of this Agreement will affect the validity, binding effect or
enforceability of this Agreement.

 

17.                               Section 409A.  All severance benefits provided
under this Agreement are intended to be exempt from Section 409A of the Internal
Revenue Code of 1986, as amended, by complying with the separation pay exception
as described in Treasury Regulation §1.409A-1(b)(9).

 

18.                               Counterparts.  This Agreement may be executed
in two or more counterparts (and delivered via facsimile transmission or email
in pdf format), each of which will

 

5

--------------------------------------------------------------------------------


 

be deemed to be an original and all of which together will constitute one and
the same instrument.

 

19.                               Effectiveness.  This Agreement will be deemed
to take effect on the date that follows by seven days the date that a copy of
this Agreement is returned signed by Employee to the Company; provided, however,
that such return-date occurs within the 21-day period following the date that
appears in the first paragraph of this Agreement; and provided, further,
however, that the Company reserves the right to suspend payment in whole or in
part of the severance benefit referred to in Section 3(a) above pending
effectiveness (the time for which payments are suspended to be added to the
payment period specified in Section 3(a) if and when effectiveness occurs).

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

 

STREAMLINE HEALTH, SOLUTIONS, INC.

 

“Employee”

 

 

 

 

 

 

By:

/s/ Robert E. Watson

 

/s/ Stephen H. Murdock

 

Robert E. Watson

 

Stephen H. Murdock

 

President and Chief Executive Officer

 

 

 

 

 

STREAMLINE HEALTH, INC.

 

 

 

 

 

 

 

 

By:

/s/ Robert E. Watson

 

 

 

Robert E. Watson

 

 

 

President and Chief Executive Officer

 

 

 

6

--------------------------------------------------------------------------------


 

Schedule 1 — Employee’s Stock Awards

 

Stephen H. Murdock

 

Grant Date

 

Type

 

Price

 

No. Granted

 

Exercised

 

Vested
5/22/13

 

Vested
6/30/13

 

Options:

 

4/22/2011

 

NQSO

 

2.00

 

100,000

 

0

 

69,450

 

72,228

 

 

 

8/16/2011

 

ISO

 

2.00

 

50,000

 

0

 

29,165

 

30,554

 

 

 

1/29/2013

 

ISO

 

5.37

 

50,000

 

0

 

4,167

 

6,944

 

 

 

 

 

 

 

 

 

200,000

 

0

 

102,782

 

109,726

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Restricted Shares (1):

 

4/22/2011

 

 

 

1.89

 

10,000

 

 

 

10,000

 

 

 

 

 

12/31/2011

 

 

 

1.65

 

13,636

 

 

 

13,636

 

 

 

 

 

 

 

 

 

 

 

23,636

 

 

 

23,636

 

 

 

 

--------------------------------------------------------------------------------

(1)         These shares are owned outright by Employee, and are only subject to
the conditions of SEC Rule 144. There is no “exercise” price associated with
these shares.

 

7

--------------------------------------------------------------------------------